Name: Commission Regulation (EC) NoÃ 180/2005 of 2 February 2005 amending Regulation (EC) NoÃ 1535/2003 laying down detailed rules for applying Council Regulation (EC) NoÃ 2201/96 as regards the aid scheme for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  economic policy;  foodstuff;  agri-foodstuffs;  civil law
 Date Published: nan

 3.2.2005 EN Official Journal of the European Union L 30/7 COMMISSION REGULATION (EC) No 180/2005 of 2 February 2005 amending Regulation (EC) No 1535/2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 6(1) thereof, Whereas: (1) The second subparagraph of Article 7(1) of Commission Regulation (EC) No 1535/2003 (2) initially laid down that, in contracts concluded between producer organisations and processors, the payment deadline could not exceed two months from the end of the month of delivery of each consignment in the case of tomatoes, peaches and pears. (2) Commission Regulation (EC) No 444/2004 (3) extended the above provision to all products processed from fruit and vegetables. (3) Experience shows that the requirement should be limited to contracts for tomatoes, peaches, pears or dried figs. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 7(1) of Regulation (EC) No 1535/2003 is hereby replaced by the following: The contract shall also indicate the delivery stage to which the price referred to in point (f) applies and the payment terms. In the case of tomatoes, peaches, pears and dried figs, the payment deadline may not exceed two months from the end of the month of delivery of each consignment. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 218, 30.8.2003, p. 14. Regulation as last amended by Regulation (EC) No 2169/2004 (OJ L 371, 18.12.2004, p. 18). (3) OJ L 72, 11.3.2004, p. 54.